Citation Nr: 1608098	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinea unguium and tinea pedis after October 12, 2006.

2. Entitlement to service connection for a skin disability other than tinea unguium and tinea pedis, to include as due to exposure to herbicides such as Agent Orange.

3.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971, from May 1971 to February 1974, from July 1974 to July 1975, and from January 1977 to March 1992.  He also had periods of service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in August 2013, when the prior disability rating for tinea unguium and tinea pedis was restored and an increased disability rating prior to October 12, 2006 was denied.  The matter of entitlement to an increased disability rating since October 12, 2006 was remanded for further development, to include affording the Veteran a current VA examination.  That VA examination was performed in October 2013.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a skin disability other than tinea unguium and tinea pedis is remanded to the Agency of Original Jurisdiction.  The Veteran will be informed if any further action on his part is required.


FINDING OF FACT

Throughout the appeals period, the Veteran's tinea unguium and tinea pedis have been manifested by a rash affecting the feet and nails which involves between 5 percent and less than 20 percent of both exposed body surface and total body surface; use of topical corticosteroids is required but use of systemic therapy has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinea unguium and tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In March 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in October 2006 and October 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this case, while some of the Veteran's symptoms have fluctuated throughout the appeals period, the criteria for staged ratings were not met.

The Veteran has a currently assigned 10 percent disability rating for tinea unguium and tinea pedis and is seeking an increased disability rating.  Tinea pedis is most frequently rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  The diagnostic criteria provide that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813. 

While acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected tinea unguium and tinea pedis have not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability at issue.  Therefore, Diagnostic Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not applicable with regard to this appeal. 

In addition, the Board notes that the present appeal is limited to the already service-connected disabilities of tinea unguium and tinea pedis and does not include any other skin disabilities which have been diagnosed throughout the appeals period, to include seborrheic dermatitis, eczema, or acne.  The question of service connection with respect to other skin disabilities is addressed in the Remand portion below.   

Pursuant to Diagnostic Code 7806, dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Pursuant to Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7817. 

Papulosquamous disorders with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period are assigned a 10 percent rating.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7822.

Facts and Analysis

The Board notes that the Veteran has raised concerns that the disability rating and the question of entitlement to an increase is based on a single VA examination and single "snapshot" in time of the specific disability.  This is not the case here.  The Board has considered the Veteran's private treatment records for his skin conditions and the VA examination report.  The decision herein is based on the entirety of the Veteran's disability picture as it pertains to his skin disability of tinea unguium and tinea pedis for the entire appellate period.

The Veteran has provided copies of prescriptions issued for his skin disabilities, not all of which are currently service connected.  A review of the prescriptions shows that they include a topical cream, a topical shampoo, a topical ointment, and a topical cleanser (prescribed in February 2011); he has also been prescribed an antihistamine for the itching (May 2013) and an antibiotic after a skin biopsy was taken (June 2011).  There is no evidence in the medical record that the Veteran has been treated with a systemic corticosteroid or other similar treatment for any of his skin disabilities during the appeals period.

At the October 2006 VA examination, the examiner noted tinea pedis and tinea unguium since 1971, with ulcer formation, itching, and crusting intermittently.  The Veteran applied a spray antifungal cream to his feet and right hand, which he used on a constant basis throughout the previous year.  The examiner noted that the Veteran's reports and medical records supported the diagnoses of tinea unguium and tinea pedis, although there were no physical findings of the disabilities at the time of the examination. 

An April 2011 private treatment record shows complaints of a rash on the Veteran's chest, face, left ear, right ear, and scalp which was persistently flaky and itchy.  Topical shampoos and creams had not completely controlled his symptoms and he continued to experience uncontrollable flares of itchiness, redness, and scale.  The provider diagnosed eczema, seborrheic dermatitis and acne and prescribed topical treatment for the conditions.

The Veteran reported that in June 2011 he was seen for skin eruptions and pre-cancerous skin growths were removed from his left forearm, both ears, and his upper left back.  He was provided a prescription for an antibiotic to treat his skin infection.  The biopsy noted that the sample from the left shoulder was an inflamed melanocytic nevus, or mole.

In March 2012 the Veteran had a punch biopsy of the skin of his left chest.  The determination was one of pitysrosporum folliculitis.  The Veteran provided a history of a very itchy rash for many years with frequent outbreaks and improvement with steroid injections or topical steroids.

The Veteran was seen in July 2012, January 2013, and again in May 2013 for chronic urticaria on the sternum, for which he was prescribed a topical cream.  He also complained of seborrheic dermatitis on the right cheek, left cheek and left parietal scalp.  The provided diagnosed chronic urticaria, mostly on the upper back and noted that it is typically a hypersensitivity reaction to food or medication, but when chronic may be linked to an underlying medical condition.  An antihistamine was prescribed.

In September 2013, the Veteran was treated for a rash on his feet which was itchy and mild in severity.  It had been present for one year and worsened with warm weather.  He also was treated at the same time for chronic urticaria on the left and right upper back.  He was prescribed a topical corticosteroid cream and instructed to wash with lukewarm water and a mild cleanser and to moisture immediately after to address the dyshidrotic eczema on his feet.

At the October 2013 VA examination, the Veteran reported having a skin rash on his feet, hands, forearm, and neck while in Vietnam, which was treated by a dermatologist.  He also reported that he was receiving ongoing dermatology treatment for his skin complaints.  The examiner noted that the Veteran's skin conditions did not result in scarring or disfigurement of head, face or neck and that malignant melanoma had not been shown.  The Veteran was receiving treatment with topical corticosteroids on a constant or near-constant basis and had been prescribed a topical shampoo to use twice a week.  The examiner noted that the Veteran's infections of his skin affected between five and twenty percent of his total body area and of his exposed body area (face, neck, and hands).  The examiner specifically described the Veteran as exhibiting skin flakiness on the feet, chest, back, ears, and scalp, and submitted color photographs of those areas.

As described above, the disability rating criteria for skin disabilities where the Veteran does not have disfigurement or scarring of the head, face, or neck are generally based on the amount of total body surface affected and the amount of exposed body surface affected as well as the nature and length of treatment provided.  At all times throughout the appeals period, the Veteran's skin disabilities, including the specific service-connected disabilities on appeal here, have been treated with topical medication only; no systemic treatment such as corticosteroids or immune suppressant medication has been prescribed and light therapy has not been provided.  In addition, the VA examiner in October 2013 described the Veteran's service-connected skin disabilities as affecting between five and twenty percent of the Veteran's total body surface and his exposed body surface.  There is no evidence to the contrary, and even the Veteran's repeated statements have focused as much with additional disabilities which have been diagnosed (but which are not, as yet, service connected) as with the extent of his body surface impacted by them.

Where there is no evidence to suggest that the Veteran's tinea unguium and tinea pedis have affected more than twenty percent of the his total body surface or exposed body surface, and where systemic treatment has not been prescribed, entitlement to a disability rating higher than 10 percent has not been shown.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7817.

The Board acknowledges the Veteran's complaints of itching and scaling of the skin in various locations, not all of which is attributable to the service-connected disabilities of tinea unguium and tinea pedis.  However, these symptoms are included in the schedular rating criteria as applied in the analysis set forth above.  Other issues complained of, including other diagnoses and the need for removal of pre-cancerous lesions, have not been shown to be related to the service connected disabilities at issue here.  Based on these facts, the Veteran's disability picture relative to the disabilities on appeal are contemplated by the rating schedule and referral to the Director of Compensation services for consideration of an extraschedular rating is not appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 10 percent for tinea unguium and tinea pedis since October 12, 2006, is denied.


REMAND

In the prior August 2013 Board decision and remand, the Board referred for AOJ consideration the question of entitlement to service connection for any skin disability other than the tinea unguium and tinea pedis on appeal here.  Indeed, the remand directives in August 2013 instructed the VA examiner to address the nature, diagnosis, and etiology of any skin disabilities noted on examination in addition to tinea unguium and tinea pedis.  The question of entitlement to service connection for any other skin disability was addressed in a rating decision issued in August 2014, wherein any other skin disability, along with a claim of service connection for a prostate disorder, was denied.  The Veteran filed a Notice of Disagreement in August 2014 on both issues.  To date, a Statement of the Case has not been issued.  The Veteran has continued to file statements regarding his quest for service connection for all skin disabilities, which he attributes to his exposure to herbicides in service and to the dermatological condition manifested in service.  The AOJ should issue a Statement of the Case with respect to the issue of service connection for any skin disabilities other than tinea unguium and tinea pedis.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action: 

Issue an appropriate Statement of the Case addressing the Veteran's appeal of the denial of service connection for any skin disability other than tinea unguium and tinea pedis and entitlement to service connection for a prostate disorder.

The Veteran should be advised that until a substantive appeal or VA Form 9 has been filed the appeal has not been perfected.  He should be provided notice of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


